 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9     JEROME CEASAR ALVERTO,
                                                      No. 3:13-CV-5490 RJB-DWC
10                                  Petitioner,
              v.                                      ORDER ADOPTING REPORT AND
11                                                    RECOMMENDATION
12     MICHAEL OBENLAND,

13                                  Respondent.

14          The Court, having reviewed the motion for relief from judgment or order, the response,
15
     the reply, the Report and Recommendation of Magistrate Judge David W. Christel, objections to
16
     the Report and Recommendation, if any, and the remaining record, does hereby find and
17
     ORDER:
18
            (1)    The Court adopts the Report and Recommendation.
19

20          (2)    Petitioner’s motion for relief from judgment or order (Dkt. 81) is DENIED.

21          (3)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
                   Respondent and to Judge Christel.
22
            DATED this 1st day of October, 2019.
23

24

25                                        A
                                          ROBERT J. BRYAN
26
                                          United States District Judge

     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
